Citation Nr: 0906724	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1957 to October 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

This claim was also developed on the matter of service 
connection for bronchopneumonia, but following issuance of a 
statement of the case and prior to filing a substantive 
appeal, the Veteran withdrew this matter from appellate 
consideration.  


FINDINGS OF FACT

1.  Left ear hearing loss was not noted on examination prior 
to entry into service; left ear hearing loss was noted in 
service, did not clearly pre-exist service or could have 
increased in severity therein.

2.  The preponderance of the evidence is against a finding 
that current right ear hearing loss is related to service. 


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2008).

2.  Right ear hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The Veteran contends that he has current hearing loss related 
to service.  He specifically asserts that he was exposed to 
acoustic trauma in his capacity as a Gunnery Officer. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

The Veteran currently has bilateral hearing loss as noted in 
the December 2004 VA examination report, which noted the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
65
80
LEFT
2
15
65
65
80

Speech recognition scores were 84 percent bilaterally.  The 
examiner noted a diagnosis of mild to severe high frequency 
sensorineural hearing loss bilaterally. 

Left Ear Hearing Loss

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132.   

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 
38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a 
change in the interpretation of 38 U.S.C.A. § 1111 by the 
Federal Circuit and VA's General Counsel, and the regulation 
now states that to rebut the presumption of soundness, VA 
must establish by clear and convincing evidence both that the 
disability existed prior to service and that it was not 
aggravated by service.  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
However, aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

In this case, the report of examination prior to entry into 
service in February 1957 reveals normal hearing (15/15 for 
whispered and spoken voice).  Therefore, it cannot be said 
that a hearing loss was noted at the time he entered into 
service.  The veteran is therefore entitled to the 
presumption of soundness at entry into active service.  

Service records include an examination report in August 1957 
for flight training qualification that reflects the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
10 (25)
15 (25)
40 (50)

30 (35)

NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the first figures of each column 
and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

The examination report noted loss of hearing in the left ear 
at 2000 Hz of 40 decibel.  It was further noted that the 
Veteran was considered disqualified. 

Additionally, a September 1957 memorandum from the Navy noted 
that the Veteran's flight physical examination report showed 
that the Veteran was "not physically qualified but [was] 
aeronautically adapted" due to his defective auditory 
acuity.  While it is highly unlikely that hearing loss in the 
left ear occurred over the three weeks between service entry 
and the flight physical, this would be conceivably possible.  
Moreover, there was no separation audiometric examination.  
In September 1960, it was again noted that the Veteran had 
normal hearing (15/15 for whispered and spoken voice).  The 
Veteran claims that his hearing loss worsened during his 
three plus years of active duty due to noise exposure.  While 
post service VA examinations have concluded that this is 
unlikely, it cannot be said that hearing loss clearly and 
unmistakably did not increase in severity in service.  It 
follows that the presumption of soundness has not been 
rebutted by clear and unmistakable evidence that left ear 
hearing loss pre-existed service and was not aggravated 
therein.  For these reasons, and resolving all doubt in the 
Veteran's favor, service connection  for left ear hearing 
loss is established.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

Upon entry in July 1957, an examination report in August 1957 
noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)

 10 (15)

NOTE:  The ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.

As discussed above, the examination reports during service 
showed that whispered voice was 15/15 (September 1957, April 
1959, and September 1960).  In fact, the first indication of 
right ear hearing loss was not until June 1975 when an 
audiometric examination report from the Board of Education 
noted the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30

55

The December 2004 VA examination report noted that the 
Veteran first noticed hearing loss in 1960 and he indicated 
that he was exposed to guns, ship engines, small arms, and 
battle station sounds in service.  His non-service noise 
exposure included power tools, saws, sawmill, hunting, 
snowmobile, and farming.  Upon review of the claims folder 
and evaluation of the Veteran, the examiner noted that it was 
less likely that the Veteran's hearing loss was from service.   

An addendum to the December 2004 report was completed in 
January 2006.  The examiner reviewed the claims folder and 
noted that during an informal conference in December 2005, 
the Veteran indicated that he first noticed hearing loss in 
1970.  In noting the Veteran's post service hearing loss 
demonstrated on various examination reports and particularly 
a shift in hearing loss from 1980 to 1995, the Veteran 
explained that this hearing loss was many years after service 
noise exposure and related to post-service noise exposure or 
some other cause, and not military noise exposure.  The 
examiner also noted that during the informal conference, the 
Veteran denied that he was a farmer.  However, the examiner 
found that exposure to post-service exposure to power tools, 
saws, a sawmill, hunting, and snowmobiles was enough to cause 
significant hearing loss.  Upon review of the claims folder, 
the examiner opined that it was less than likely that the 
Veteran's hearing loss was the result of his military noise 
exposure.  The reasons cited included the Veteran's history 
of post-service noise exposure and his assertion that he 
noticed hearing loss in the 1970s, which the examiner noted 
was many years after service.  The examiner also noted that 
there was a significant shift in the Veteran's hearing 
between 1980 and 1995, which was again many years after 
service.  The examiner further added that the Veteran had 
encephalitis in 1972 which could cause hearing loss, and 
hearing loss from noise exposure happens at the time of noise 
exposure and not years after exposure.  He noted that further 
hearing loss is related to further noise exposure or some 
other cause.  

Based on the evidence, the Board finds that service 
connection for right ear hearing loss is not warranted.  
Service treatment records were negative for any complaints or 
findings of right ear hearing loss.  Nor was there evidence 
of sensorineural hearing loss manifest to a compensable 
degree within one year after the date of separation from 
service to warrant service connection on a presumptive basis.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In fact, the first indication of right ear hearing 
loss in the claims folder was not until June 1975, which is 
15 years after service discharge.  In view of the lengthy 
period without treatment, there is no evidence of continuity 
of symptomatology and this weighs against the claim.  
Furthermore, there is no opinion which provides a nexus 
between service and current right ear hearing loss.  In fact, 
the December 2004 VA examination report and the January 2006 
addendum report noted that the Veteran's right ear hearing 
loss was not related to service.  Therefore, the criteria for 
service connection for right ear hearing loss have not been 
met. 

The Veteran is competent to attest to his observations of his 
disorder.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that his right ear hearing loss is related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for left ear hearing loss is granted. 

Service connection for right ear hearing loss is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


